     CAMPBELL & WILLIAMS
 1   DONALD J. CAMPBELL, ESQ. (1216)
     djc@cwlawlv.com
 2
     J. COLBY WILLIAMS, ESQ. (5549)
 3   jcw@cwlawlv.com
     700 South Seventh Street
 4   Las Vegas, Nevada 89101
     Telephone: (702) 382-5222
 5   Facsimile: (702) 382-0540
 6
     Attorneys for Defendants
 7   Blue Macaw Mexican Restaurant LLC,
     Edmon Haddad and Penny Haddad
 8
 9                              UNITED STATES DISTRICT COURT
10                                      DISTRICT OF NEVADA
11   KIND MACAYO, LLC, an Arizona limited,               )    Case No. 2:19-cv-01451-JAD-VCF
     liability company,                                  )
12                                                       )
                          Plaintiffs,                    )    STIPULATION AND [PROPOSED]
13                                                       )    ORDER EXTENDING TIME FOR
     vs.                                                 )    HADDAD DEFENDANTS TO FILE
14                                                       )    RESPONSES TO (i) VERIFIED
     BLUE MACAW MEXICAN RESTAURANT                       )    COMPLAINT, AND (ii) MOTION
15   LLC, a Nevada limited liability company,            )    FOR PRELIMINARY INJUNCTION
     EDMON HADDAD, an individual, and                    )
16   PENNY HADDAD, an individual, and                    )
     MACAYO VEGAS, INC., a Nevada                        )    (First Request)
17   Corporation,                                        )
                                                         )
18                    Defendants.                        )
     _______________________________________             )
19
20         Pursuant to Local Rules IA 6-1, 6-2 and LR 7-1, the undersigned counsel of record for

21   Plaintiff Kind Macayo, LLC and Defendants Blue Macaw Mexican Restaurant LLC, Edmon
22   Haddad, and Penny Haddad (collectively the “Haddad Defendants”) hereby STIPULATE: (i) to
23
     extend the time for the Haddad Defendants to file their response to the Verified Complaint (ECF
24
     No. 1); and (ii) to extend the time for the Haddad Defendants to file their response to Plaintiff’s
25
     Motion for Preliminary Injunction (ECF No. 4). The Haddad Defendants’ responses to the
26
27   Verified Complaint are due on either September 11, 12 or 13, 2019 depending on the date they

28
                                                Page 1 of 4
     were served with process. The Haddad Defendants’ responses to the Motion for Preliminary
 1
     Injunction are due on September 4, 5 or 6 depending on the date they were served with the Motion.
 2
 3   If approved, the forgoing parties have agreed to an approximate two-week extension of time for

 4   the Haddad Defendants to file their responses to the Verified Complaint and the Motion for
 5   Preliminary Injunction, respectively. Accordingly, the Haddad Defendants’ response to the
 6
     Verified Complaint would be due on September 27, 2019, and their response to the Motion for
 7
     Preliminary Injunction would be due on September 20, 2019. The Haddad Defendants agree that
 8
     Plaintiff’s agreement to the foregoing extension of time shall not be used by them to support any
 9
10   defense or argument based on the doctrine of laches. This is the first stipulation seeking to extend

11   the subject deadlines.

12         The Haddad Defendants submit that good cause exists to approve the requested stipulation
13   as they were served on different dates with Plaintiff’s Complaint and Motion such that
14
     consolidating the respective response dates promotes efficiency. Additionally, the extension of
15
     time will allow the parties to determine whether this matter may be resolved at an early stage of
16
     the proceedings.
17
18
19
20
21
22
23
24
25
26
27
28
                                                Page 2 of 4
     The parties submit that the short extensions requested herein are not for purposes of delay.
 1
     DATED: September 6, 2019              Respectfully submitted,
 2
 3                                         CAMPBELL & WILLIAMS

 4                                         By___/s/ J. Colby Williams_____________
                                             J. COLBY WILLIAMS, ESQ. (#5549)
 5                                           700 South Seventh Street
 6                                           Las Vegas, Nevada 89101

 7                                         Attorneys for Defendants
                                           Blue Macaw Mexican Restaurant LLC,
 8                                         Edmon Haddad and Penny Haddad
 9
10
                                           HOWARD & HOWARD ATTORNEYS PLLC
11
                                           By__/s/ Jonathan W. Fountain__________________
12                                           JONATHAN W. FOUNTAIN, ESQ. (10351)
                                             3800 Howard Hughes Parkway, Suite 100
13                                           Las Vegas, Nevada 89169
14
                                           Attorneys for Plaintiff
15                                         Kind Macayo, LLC

16
17                                         IT IS SO ORDERED:
18
                                          By___________________________________
                                          ______________________________
19                                          UNITED
                                          UNITED    STATESDISTRICT
                                                  STATES    DISTRICTJUDGE
                                            [OR MAGISTRATE]    JUDGE
                                          Dated: September 6, 2019.
20
                                           Dated:________________________________
21
22
23
24
25
26
27
28
                                         Page 3 of 4
